Citation Nr: 0121734	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision that, 
inter alia, denied entitlement to the benefit sought on 
appeal.  The veteran timely perfected an appeal as to that 
issue to the Board.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)), which contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In the rating decision on appeal, the RO found that the 
veteran's unemployability is attributable to his various 
nonservice-connected disorders.  Following the enactment of 
the VCAA, in February 2001, the RO sent the veteran a letter 
notifying him of the VCAA and its requirements.  No further 
development was thereafter accomplished.  

The Board notes, however, that the veteran's only service-
connected disability is his bilateral hearing loss, which is 
currently rated as 90 percent disabling.  Significantly, 
moreover, the record includes no medical opinion as to 
whether, but for the existence of nonservice-connected 
disability, the veteran's hearing loss, alone, would render 
him unemployable.  In view of the duties imposed by the VCAA, 
the Board finds that such an opinion is needed to fairly 
resolve the issue currently under consideration, and should 
be obtained.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
well result in a denial of the claim.  38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination.

The Board also notes that in a June RO rating decision, the 
RO continued the denial of a higher rating for the veteran's 
bilateral hearing loss.  In July 2001, a notice of 
disagreement was filed with this decision.  A statement of 
the case has not been issued on the issue of entitlement to 
an increased rating.  This must be accomplished.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The NOD initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a SOC).  

As a final note, the Board points out that, as the veteran's 
hearing loss is his only service-connected disability, the 
claims for an increased rating for that disability and for a 
total rating based on individual unemployability due to 
service-connected disability are inextricably intertwined, 
and should be considered together.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  Therefore, the claim for a total rating should not 
be returned to the Board until either the veteran files a 
substantive appeal on the increased rating issue, or the time 
for filing a substantive appeal has expired, whichever comes 
first.  The Board emphasizes, however, that the it will have 
jurisdiction to consider the question of a higher evaluation 
for bilateral hearing loss only if the veteran perfects his 
appeal of that issue with the filing of a timely substantive 
appeal.

Accordingly, these issues are hereby REMANDED to the RO for 
the following:

1.  After associating with the claims 
file any outstanding pertinent medical 
records, the RO should arrange for the 
veteran to undergo VA examination by an 
otolaryngologist (ear, nose and throat 
specialist).  The entire claims file, to 
include a complete copy of this REMAND, 
as well as prior audiology and medical 
examinations, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.  All 
necessary tests and studies (to include 
audiological, as appropriate), should be 
accomplished, and all clinical findings 
should be reported in detail.

After examination of the veteran and 
consideration of his pertinent medical 
history, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that, but for the existence 
of numerous nonservice-connected 
conditions, the veteran's service-
connected bilateral hearing loss would 
render him unable to obtain or retain 
substantially gainful employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

2.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence (including evidence submitted to 
the Board with waiver of consideration by 
the agency of original jurisdiction) and 
legal authority.  The RO should consider 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations.

6.  If the claim for a total rating 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case, and afford him the opportunity to 
provide written or other argument in 
response thereto.

7.  The RO should also furnish to the 
veteran and his representative a 
statement of the case on the issue of 
entitlement to a rating in excess of 90 
percent for bilateral hearing loss.  At 
that time, the RO should explain to the 
veteran the time period for filing a 
substantive appeal, and furnish a VA Form 
9 (Appeal to the Board of Veterans' 
Appeals) to facilitate such filing.  

8.  The veteran and his representative 
are hereby reminded that the Board will 
have jurisdiction to consider the claim 
for an increased rating for bilateral 
hearing loss only if an appeal as to that 
issue is perfected with a timely-filed 
substantive appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.300. 
20.302 (2000). 

8.  The RO should not return the claims 
file to the Board until after the veteran 
has perfected an appeal on the increased 
rating issue, or the time period for doing 
so has expired, whichever come first.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




